Citation Nr: 0613224	
Decision Date: 05/05/06    Archive Date: 05/15/06

DOCKET NO.  00-05 163	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an increased disability rating for bilateral 
pes planus with calcaneal spurring, currently rated as 10 
percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his daughter




ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The veteran served on active duty from December 1943 to 
January 1946.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a November 1998 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in New York, New York, which denied a compensable 
disability rating for the veteran's service-connected 
bilateral flat feet.  

In November 2004, the Board remanded the case to the RO for 
additional development.  Thereafter, the RO issued a rating 
decision in December 2005 in which is granted a 10 percent 
rating for the veteran's foot disability, which it 
recharacterized as bilateral pes planus with calcaneal 
spurring

The appeal is remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The veteran claims that he is entitled to a disability rating 
in excess of 10 percent for his service-connected pes planus 
with calcaneal spurring.  Unfortunately, the Board finds that 
additional medical development is needed before it can 
adjudicate this claim. 

The veteran has been afforded three VA examinations in to 
determine the severity of his service-connected pes planus 
with calcaneal spurring.  However, these examination reports 
do not appear adequate for rating purposes in that they 
contain inconsistent findings, do not address the criteria 
listed at 38 C.F.R. § 4.71a, Diagnostic Code 5276 (acquired 
flatfoot), and do not distinguish the symptoms attributable 
to his service-connected pes planus with calcaneal spurring 
as opposed to those due to his nonservice-connected deep 
venous thrombosis and diabetes mellitus.  Therefore, the 
veteran should be afforded an additional VA examination.  See 
Massey v. Brown, 7 Vet. App. 204 (1994) (holding that an 
examination must provide sufficient information to rate the 
disability in accordance with the applicable rating 
criteria). 

Accordingly, the case is remanded to the RO for the following 
action:

1.  The veteran should be scheduled for 
an appropriate VA examination to 
determine the nature and extent of 
disability from his service-connected 
bilateral pes planus with calcaneal 
spurring as opposed to his nonservice-
connected deep venous thrombosis and 
diabetes mellitus.  In particular, the 
examiner should state whether his 
service-connected disability is 
manifested by the following: (a) 
objective evidence of marked deformity 
(pronation, abduction, etc.), pain on 
manipulation and use accentuated, 
swelling on use, or characteristic 
callosities; or (b) marked pronation, 
extreme tenderness of plantar surfaces 
of the feet, marked inward displacement 
and severe spasm of the tendo achillis 
on manipulation, none of which can be 
improved by orthopedic shoes or 
appliances.  In doing so, the examiner 
should indicate whether the veteran's 
valgus deformity is related to his 
service-connected pes planus with 
calcaneal spurring.  The examination 
report should include the complete 
rationale for all opinions expressed.  
If the examiner is unable to 
distinguish the symptomatology due to 
the veteran's service-connected 
bilateral foot disability from that due 
to nonservice-connected disability, he 
should so state in his report.  

2.  The RO should then review the 
examination report to ensure that it 
complies with this remand.  If 
deficient in any manner, the RO must 
implement corrective procedures at 
once.

3.  When the development requested has 
been completed, the case should again 
be reviewed by the RO on the basis of 
the additional evidence.  If the 
benefit sought is not granted, the 
veteran and his representative should 
be furnished a Supplemental Statement 
of the Case, and be afforded a 
reasonable opportunity to respond 
before the record is returned to the 
Board for further review.

The purpose of this REMAND is to obtain additional 
development.  The Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

